Case 1:15-cr-00048-TFM-B Document 277 Filed 03/13/20 Page 1 of 1                  PageID #: 1017



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA                          )
                                                   )
 v.                                                ) CRIMINAL NO. 15-CR-048-TFM
                                                   )
 MEOSHI SHANTA NELSON                              )

                                      ORDER
         Pending before the Court is the pro se Motion for Reconsideration of Sentence (doc. 276).

  The pro se Motion for Reconsideration of Sentence (doc. 276) raises nothing persuasive or new

  which was not raised at the sentencing hearing on January 24, 2020. The pro se Motion for

  Reconsideration of Sentence (doc. 276) is therefore DENIED.

         DONE and ORDERED this 13th day of March, 2020.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE
